Citation Nr: 1828709	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  06-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating for carpal tunnel syndrome of the left hand (CTS) in excess of 10 percent prior to January 29, 2007 and from March 1, 2007 to June 24, 2013; and in excess of 30 percent from June 25, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and from August 1982 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to service connection for CTS and assigned a 10 percent disability rating, effective July 18, 2006.  An October 2013 rating decision increased the disability rating for the Veteran's service-connected CTS to 30 percent, effective June 25, 2013.  Currently, jurisdiction of the matter rests with the RO in Los Angeles, California.

The Board notes that during the appeal period, from January 29, 2007 to March 1, 2007, the Veteran was granted a temporary 100 percent total disability for convalescence after surgery for left carpal tunnel release; this 100 percent rating represents a complete grant of benefits during that period.  Thus, that period will not be discussed further.

The Veteran's appeal was remanded by the Board in May 2013, March 2016, and July 2017 for further development of the evidence.


FINDINGS OF FACT

1.  Prior to January 29, 2007, the Veteran's CTS of the left hand was manifested by moderate, but not severe, incomplete paralysis.

2.  From January 29, 2007 to March 1, 2007, the Veteran was granted a temporary 100 percent total disability for convalescence.

3.  From March 2, 2007 to June 24, 2013, the Veteran's CTS of the left hand has been manifested by moderate, but not severe, incomplete paralysis.

4.  From June 25, 2013 to the present, the Veteran's CTS of the left hand has been manifested by moderate, but not severe, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 30 percent prior to January 29, 2007 for CTS of the left hand have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 8515 (2017).

2.  The criteria for entitlement to a rating of 30 percent from March 2, 2007 to June 24, 2013 for CTS of the left hand have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 8515 (2017).

3.  The criteria for entitlement to a rating in excess of 30 percent from June 24, 2013 to the present for CTS of the left hand have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 8515 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned.  The Board will accordingly discuss the propriety of the ratings assigned at each stage.

The Veteran's service-connected CTS has been rated throughout the appeal period under Diagnostic Code 5230-8515 and has been rated as the major side.  The hyphenated code is intended to show that the Veteran's service-connected CTS is a residual condition of the Veteran's service-connected fracture, little finger of the left hand.  See 38 C.F.R. § 4.27 (2017) (stating "if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen").  Diagnostic Code 8515 provides ratings for paralysis of the median nerve.

The Board will consider any potentially applicable Diagnostic Code in its analysis.  Disease of the peripheral nerves of the upper extremities are rated under 38 C.F.R. § 4.124a , Diagnostic Codes 8510 to 8719.  The Veteran's right side is his dominant side, and thus is considered the "major" extremity.  The Veteran's left side is his "minor" side.

There are several potentially applicable Diagnostic Codes for the Veteran's condition.  Diagnostic Code 8512 applies to the upper radicular group, Diagnostic Code 8511 to the middle radicular group, and Diagnostic Code 8512 to the lower radicular group.  Diagnostic Code 8513 applies to complete or incomplete paralysis of all radicular groups.  38 C.F.R. § 4.124a.

Diagnostic Codes 8514-8519 apply to complete or incomplete paralysis of the specific nerves: musculospiral (radial) nerve (Diagnostic Code 8514), median nerve (Diagnostic Code 8515), ulnar nerve (Diagnostic Code 8516), musculocutaneous nerve (Diagnostic Code 8517), circumflex nerve (Diagnostic Code 8518), and long thoracic nerve (Diagnostic Code 8519). 

Given the evidence of record, of particular note are Diagnostic Codes 8512, 8514, 8515, and 8516.  

Diagnostic Code 8512 provides that mild, incomplete paralysis of the lower radicular group is rated as 20 percent disabling on the major side, moderate incomplete paralysis is rated 40 percent disabling on the major side; and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis is rated 70 percent disabling on the major side.  

Under Diagnostic Code 8514 mild, incomplete paralysis of the radial nerve is rated at 20 percent for the major extremity; moderate, incomplete paralysis warrants a 30 percent rating for the major extremity; and severe, incomplete paralysis is rated at 50 percent for the major extremity.

Diagnostic Code 8515 provides that mild, incomplete paralysis of the median nerve is assigned a 10 percent disability rating for the major side; moderate, incomplete paralysis is assigned a 30 percent disability rating for the major side; and severe, incomplete paralysis is assigned a 50 percent disability rating for the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is assigned a 70 percent disability rating for the major side.  
Diagnostic Code 8516 provides that for the mild, incomplete paralysis of the major ulnar nerve warrants a 10 percent evaluation; moderate, incomplete paralysis of the ulnar nerve warrants a 30 percent for the major side; and severe, incomplete paralysis of the ulnar nerve warrants a 40 percent for the major.  Complete paralysis of the ulnar nerve, with the "Griffith claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of the wrist weakened; warrant the maximum 60 percent for the major side and 50 percent for the minor side

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2017).  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6 (2017).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Prior to January 29, 2007

The Boards finds that an initial rating of 30 percent for CTS of the left hand is warranted for this appellate period.  

Turning to the evidence, a July 2006 VA treatment record noted an abnormal study of the left upper limb which showed evidence of median neuropathy at the wrist (CTS) which was determined to be moderate in degree.  See June 2016 CAPRI.

In December 2006 the Veteran underwent an examination of his left hand.  The Veteran described experiencing intermittent pain five to six times a day, and aching and cramps in his left hand, that were caused by physical activity and relieved by rest and medication.  Objective findings revealed a positive Tinel's sign, indicating carpal tunnel syndrome.  Range of motion of the left wrist showed painful motion on dorsiflexion at 70/70 degrees, palmar flexion at 80/80 degrees, radial deviation at 20/20 degrees and ulnar deviation at 45/45 degrees.  No fatigue, weakness, or incoordination was noted with repetition.  The Veteran could tie his shoes, fasten buttons, and pick up a piece of paper without difficulty.  Hand grip was noted to be normal.  Swelling beneath the left fifth digit laterally was noted. 

On January 29, 2007, the Veteran underwent a left carpal tunnel release.  Following the January 2007 surgery, the Veteran was granted a temporary 100 percent total disability for convalescence through March 1, 2007.  38 C.F.R. § 4.30 (2017).  

Based on the evidence of record, an initial rating of 30 percent for CTS of the left hand is warranted for this appellate period.  The Veteran's left hand is his dominant, major hand.  The objective medical evidence in July 2006 first documented moderate CTS.  See June 2016 CAPRI.  Furthermore, the Veteran's December 2006 examination noted that the Veteran continued to experience difficulties with his CTS such as intermittent pain five to six times a day, and aching and cramps in his left hand, which were caused by physical activity and relieved by rest and medication.  The frequency and severity of the Veteran's symptoms during this appellate period is indicative of a 30 percent rating.

The Veteran is not entitled to a higher rating as severe or complete paralysis has not been shown.  During his December 2006 examination the Veteran could tie his shoes, fasten buttons, and pick up a piece of paper without difficulty; and his hand grip was noted to be normal.  

The Board has also considered whether a higher disability rating is warranted under DC 8512, 8514, or 8516.  However, the Board finds that the evidence did not show that the Veteran suffered from paralysis of the lower radicular group, radial nerve, or ulnar nerve during this appellate period.  See 38 C.F.R. 4.124a, DCs 8512, 8514, 8516.

Therefore, a 30 percent rating under Diagnostic Code 8515 for moderate incomplete paralysis of the median nerve should be assigned as the Veteran's disability picture more nearly approximates the criteria required for that rating during this appellate period.  38 C.F.R. § 4.7.

March 2, 2007 - June 24, 2013

The Boards finds that a rating of 30 percent for CTS of the left hand is warranted for this appellate period.

An April 2007 VA treatment record reflected that the Veteran was experiencing numbness and tingling in his left hand.  Limited flexion was noted with the Veteran's left thumb, extension was noted to be "ok," and the Veteran was unable to close his left fist.  A complete improvement regarding sensation, since the Veteran's left median nerve decompression, was noted.  See June 2016 CAPRI.

An August 2007 VA treatment record reflected that the Veteran was unable to completely make a fist.  The Veteran stated that his left hand felt "loose" and "weak," and that he had to have help to open things.  It was noted that the flexion of the left thumb was improving, but the Veteran was unable to touch tip of thumb with tip of fifth finger.  Significant improvement was noted regarding sensation and strength.  See June 2016 CAPRI.

During his December 2008 VA examination, the Veteran related a 4-year history of carpal tunnel syndrome with symptoms of tingling, numbness and weakness of the left hand that were constant.  Overall functional impairment was noted as an inability to grab objects and to write well.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, keloid formation, or limitation of motion.  See January 2009 Examination.  

The left wrist showed dorsiflexion at 70/70 degrees, palmar flexion at 80/80 degrees, radial deviation 20/20 degrees and ulnar deviation at 45/45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance after repetitive use.  On examination of hand dexterity, the left hand fingertips could approximate the proximal transverse crease of the palm. With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  Joint function in all fingers was not additionally limited by pain, weakness, fatigue, incoordination or lack of endurance after repetitive movement.  Tinel's sign was positive and a left hand x-ray revealed old post-traumatic changes and minimal osteoarthritis.  The examiner noted that there was no change in the diagnosis.

During the May 2010 VA examination, the Veteran reported symptoms of tingling and numbness of the fingers and the whole hand, and weakness of the fingers and hand.  Overall functional impairment was noted as an inability to grab objects and to write well.  

The left wrist showed dorsiflexion at 70/70 degrees, palmar flexion at 80/80 degrees, radial deviation 20/20 degrees and ulnar deviation at 45/45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance after repetitive use.  The Veteran could tie his shoes, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Hand dexterity examination revealed the left hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  The left wrist dorsiflexed to 20 degrees and plantar flexed to 45 degrees with no complaints of pain.  There was no change in the diagnosis.

In a private statement, the Veteran's doctor indicated that an EMG in November 2010 was consistent with bilateral carpal tunnel syndrome.  It was noted that the Veteran was to continue splinting and taking anti-inflammatories.  See December 2010 Treatment Record.

In June 2013 correspondence the Veteran wrote that he had numbness in his left hand and experienced pain in his left hand while using computers, writing, and driving.  He also stated that he dropped items due to lack of grip strength.  

Based on the evidence of record, a rating of 30 percent for CTS of the left hand is warranted for this appellate period.  The Veteran's December 2008 and May 2010 examinations noted tingling, numbness and weakness of the left hand; and an inability to grasp objects and write well.  The Veteran could, however, tie his shoes, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Weighing the evidence as a whole during this appeal period, a 30 percent disability rating is warranted based on moderate, incomplete paralysis.  

In so finding, the Board acknowledges that examiners during this period found that the Veteran had full range of motion and the left hand fingertips could approximate the proximal transverse crease of the palm.  Additionally, the December 2008 and May 2010 examinations reflected that joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance after repetitive use.  While this evidence of mild paralysis generally equates to a 10 percent rating (DC 8515), the Board finds that the Veteran's consistent symptomatology of numbness and weakness of the left hand found during these examinations demonstrated that a 10 percent disability rating does not adequately account for the Veteran's overall disability picture during this period. 

Thus, affording the Veteran every benefit of the doubt, the Board finds that the examiner's findings to be more indicative of a 30 disability rating for this period, rather than a 10 percent rating.  

The Veteran is not entitled to a higher rating as severe or complete paralysis has not been shown.  While the April 2007 and August 2007 VA treatment records reflected that the Veteran's left hand was unable to completely make a fist, the records did reflect an improvement regarding sensation and strength, and the Veteran's flexion was noted to be "ok."  The August 2007 VA treatment record even noted a significant improvement regarding sensation and strength.  Furthermore, as noted above, subsequent examinations reflected that the Veteran's left wrist had full range of motion and was not limited by pain, fatigue, weakness, incoordination or lack of endurance after repetitive use.  

The Board has also considered whether a higher disability rating is warranted under DC 8512, 8514, or 8516.  However, the Board finds that the evidence did not show that the Veteran suffered from paralysis of the lower radicular group, radial nerve, or ulnar nerve during this appellate period.  See 38 C.F.R. 4.124a, DCs 8512, 8514, 8516.

Therefore, a 30 percent rating under Diagnostic Code 8515 for moderate incomplete paralysis of the median nerve should be assigned as the Veteran's disability picture more nearly approximates the criteria required for that rating during this appellate period.  38 C.F.R. § 4.7.

June 24, 2013- Present

The Board finds that a rating in excess of 30 percent for CTS of the left hand is not warranted for this period.  

The Veteran was afforded a VA peripheral nerves examination on June 25, 2013.  Severe constant pain, severe parathesias and/or dysesthesias, and severe numbness were all noted.  Elbow flexion and extension on the left was rated 5/5, left wrist extension and flexion were rated 5/5, and grip and pinch (thumb to index finger) were rated 3/5.  The Veteran's left upper extremity reflexes were all normal.  The sensory examination resulted in decreased sensation testing in the left hands/fingers.   Phalen's sign and Tinel's sign we both positive for the left median nerve.  The left median nerve was found to have moderate incomplete paralysis.  The examiner did not indicate that the Veteran experienced any paralysis of the lower radicular group, radial nerve, or ulnar nerve.  The examiner found that the Veteran's CTS resulted difficulty writing, using tools, and driving.

In October 2015 the Veteran underwent a VA peripheral nerves examination.  In March 2016 a Board decision deemed the examination inadequate and the matter was remanded for a new examination.

A June 2016 VA treatment record found normal left median and ulnar nerves motor response and minimal left median-palmer nerve sensory latency delay with normal left ulnar sensory nerve action potential (SNAP).  Minimal left sensory CTS was noted.

In June 2016 the Veteran underwent a VA peripheral nerves examination.  In July 2017 a Board decision deemed the examination inadequate and the matter was remanded for a new examination.

The Veteran was afforded a VA peripheral nerves examination, hand and finger conditions examination, and wrist examination in September 2017.  The Veteran reported symptoms of tingling and numbness of the left hand, cramping and aching, a tight or swollen sensation of the left hand, and a loss of grip strength resulting in difficulty holding a steering wheel or opening a jar.  

No ankylosis was reported in the Veteran's left hand.  A gap of 1 cm was noted between the pad of the thumb and the fingers.

The left wrist showed dorsiflexion at 70/70 degrees, palmar flexion at 80/80 degrees, radial deviation 20/20 degrees and ulnar deviation at 45/45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance after repetitive use.  

Severe constant pain, moderate parathesias and/or dysesthesias, and severe numbness were all noted.  Elbow flexion and extension on the left was rated 5/5, left wrist extension and flexion were rated 5/5, and grip and pinch (thumb to index finger) were rated 5/5.  The Veteran's left upper extremity reflexes were all hypoactive.  The sensory examination resulted in normal sensation testing in all categories.  Phalen's sign and Tinel's sign we both negative for the left median nerve.  The left median nerve was found to have mild incomplete paralysis.  The examiner noted that the Veteran's radial never was normal, left ulnar nerve was experiencing mild incomplete paralysis, and did not provide a response for the Veteran's lower radicular group.

Based on the evidence of record, a rating in excess of 30 percent for CTS of the left hand is not warranted for this appellate period.  The June 2013 VA examination noted moderate CTS, which equates to a 30 percent rating (DC 8515).  Furthermore, the Veteran's September 2017 examination noted that the Veteran continued to experience difficulties with his CTS such tingling and numbness of the left hand, cramping and aching, a tight or swollen sensation of the left hand, and a loss of grip strength resulting in difficulty holding a steering wheel or opening a jar.  The frequency and severity of the Veteran's symptoms during this appellate period is indicative of a 30 percent rating.  Weighing the evidence as a whole during this appeal period, a 30 percent disability rating is warranted based on moderate, incomplete paralysis.  

The Veteran is not entitled to a higher rating as severe or complete paralysis has not been shown.  During his June 2013 examination the Veteran left wrist extension and flexion were rated 5/5 and the Veteran's left upper extremity reflexes were all normal.  The September 2017 examination reflected that both Tinel's sign and Phalen's sign testing were negative for the left median nerve. 

The Board acknowledges that the September 2017 examiner found that the Veteran's left median nerve was found to have mild incomplete paralysis.  While this evidence of mild paralysis generally equates to a 10 percent rating (DC 8515), the Board finds that the narratives contained in the examiner's findings to be more indicative of the Veteran's disability level.  Severe constant pain, moderate parathesias and/or dysesthesias, and severe numbness were all noted during the examination and the examiner found that the Veteran's left upper extremity reflexes were all hypoactive.  While severe constant pain, moderate parathesias and/or dysesthesias, and severe numbness were all noted, the Veteran is not entitled to a higher 50 percent rating for severe, incomplete paralysis as when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Therefore, the Board finds, while tracing the severity of the Veteran's condition, that the examiner's findings to be more indicative of a 30 disability rating for this period, rather than a 50 percent rating.  

The Board has also considered whether a higher disability rating is warranted under DC 8512, 8514, or 8516.  However, the Board finds that the evidence did not show that the Veteran suffered from paralysis of the lower radicular group or radial nerve during this appellate period.  See 38 C.F.R. 4.124a, DCs 8512, 8514.  The Board notes that the September 2017 examiner did find that the Veteran was experiencing mild, incomplete paralysis in his left ulnar nerve.  However separate ratings are not in order as they precluded by the note in 38 C.F.R. § 4.124a that bars separate ratings for upper extremity peripheral nerve disabilities that involve multiple nerves.  Additionally, even in the absence of the note in 38 C.F.R. § 4.124a, separate ratings cannot be assigned as the symptomatology associated with the Veteran's disability was not shown by the evidentiary record to be separate and distinct.  The symptomatology, such as the pain and decreased grip strength, is overlapping and duplicative.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Therefore, a 30 percent rating under Diagnostic Code 8515 for moderate incomplete paralysis of the median nerve should be assigned as the Veteran's disability picture more nearly approximates the criteria required for that rating during this appellate period.  38 C.F.R. § 4.7.


ORDER

Prior to January 29, 2007, an initial rating of 30 percent for carpal tunnel syndrome of the left hand is granted.

From March 2, 2007 to June 24, 2013, a rating of 30 percent for carpal tunnel syndrome of the left hand is granted.

From June 25, 2013 to the present, a rating in excess of 30 percent for carpal tunnel syndrome of the left hand is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


